Citation Nr: 1044071	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  08-19 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for emphysema claimed to 
have resulted from exposure to asbestos and carbon tetrachloride.

2.  Entitlement to service connection for hypertension claimed as 
secondary to diabetes mellitus and emphysema.

3.  Entitlement to service connection for peripheral neuropathy, 
bilateral upper extremities claimed as secondary to diabetes 
mellitus and emphysema.

4.  Entitlement to service connection for peripheral neuropathy, 
bilateral lower extremities claimed as secondary to diabetes 
mellitus and emphysema.

5.  Entitlement to service connection for coronary artery disease 
with arthrosclerosis claimed as secondary to diabetes mellitus 
and emphysema.

6.  Entitlement to service connection for trigeminal neuralgia 
claimed as secondary to diabetes mellitus and emphysema.

7.  Entitlement to service connection for peripheral artery 
disease claimed as secondary to diabetes mellitus and emphysema.

8.  Entitlement to service connection for residuals, status post 
lumbar laminectomy claimed as secondary to diabetes mellitus and 
emphysema.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 
1963 to June 1967.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an August 2007 rating 
decision by the Waco, Texas Department of Veterans Affairs (VA) 
Regional Office (RO).  In June 2008, the Veteran requested a 
Travel Board hearing; he failed to appear for such hearing 
scheduled in October 2010.  Notably, in addition to the 
aforementioned issues, the Veteran also claimed service 
connection for diabetes mellitus.  A June 2009 rating decision 
denied that claim.  The Veteran has not filed a notice of 
disagreement with that determination.  Consequently, the matter 
of service connection for diabetes mellitus is not before the 
Board.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on his part is required.

REMAND

The Veteran claims that he has emphysema as a result of exposure 
to asbestos and carbon tetrachloride in service.  His service 
treatment records contain no mention of a pulmonary disability; 
clinical evaluation of the lungs and chest X-ray on service 
separation examination was normal.  The record shows that he was 
a machinist's mate, and was stationed on the USS Mispillion and 
USS Passumpsic during service.

On August 2004 VA general examination (for nonservice connected 
pension), the Veteran reported that he started smoking at the age 
of 13.  He stated that he smokes a maximum of 2 packs per day.  
Emphysema was diagnosed.

On July 2007 VA respiratory examination, the Veteran reported 
that he was on several ships and that his job was to assist in 
repairing various steam lines and pumps which were covered in 
asbestos for protection.  He indicated that he had to remove the 
pipes in order to work on them.  He stated that he was never seen 
in the sick bay for any symptoms.  He denied current treatment 
for emphysema.  Physical examination was essentially 
unremarkable; a chest X-ray was normal; pulmonary function tests 
showed small airways obstructive disease, while lung volumes and 
diffusion capacity were within normal limits.  Emphysema 
secondary to possible asbestos exposure was diagnosed.  The 
examiner opined that he was unable to indicate whether or not the 
Veteran's current emphysema was secondary to asbestos without 
resorting to speculation.  Specifically he stated "given that 
[the Veteran] was never treated for any lung problems while in 
military, nor do we know for sure whether or not he was exposed 
to asbestos, with history of smoking and other problems we cannot 
isolate this from his other disease processes."

The Board finds that the report of the Veteran's July 2007 VA 
examination for emphysema is inadequate; specifically the 
examiner did not offer an opinion as to the likely etiology for 
the disability and, as noted, did not offer adequate explanation 
of rationale as to why the disability is unrelated to the 
Veteran's military service.  Significantly, the report is 
internally inconsistent, as it provides a diagnosis of emphysema 
secondary to asbestos exposure.  Furthermore, the examiner did 
not address whether or not exposure to carbon tetrachloride could 
have contributed to the Veteran's emphysema.  Hence, another 
examination to secure a nexus opinion is necessary.  The record 
also does not reflect that in this case there has been the type 
of development regarding asbestos exposure that is mandated by VA 
guidelines.

Notably, also. the Court has acknowledged that there are 
instances where a definitive opinion cannot be provided because 
required information is missing or can no longer be obtained or 
current medical knowledge yields multiple possible etiologies 
with none more likely than not the cause of the claimed 
disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) 
(noting that the Board need not obtain further medical evidence 
where the medical evidence "indicates that determining the cause 
is speculative").  However, it must be clear from some 
combination of the examiner's opinion and the analysis of the 
record that the examiner has not invoked the phrase "without 
resort to mere speculation" as a substitute for the full 
consideration of all pertinent and available medical facts to 
which a claimant is entitled.  See Jones v. Shinseki, 23 Vet. 
App. 382 (2010).  The examiner is advised to take such in 
consideration when providing the opinion.

Because the claims of secondary service connection are 
inextricably intertwined with the claim of service connection for 
emphysema, appellate consideration of such matters is deferred 
pending resolution of the claim seeking service connection for 
emphysema.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following:

1.	The RO should arrange for all VA manual 
mandated development necessary to properly 
adjudicate claims based on asbestos 
exposure, to include a determination 
regarding the extent of any exposure to 
asbestos both in service and subsequent to 
service.  The RO should also arrange for 
all necessary development and make a 
determination regarding the Veteran's 
exposure to carbon tetrachloride.    

2.	The RO should then arrange for the Veteran 
to be examined by a pulmonologist to 
determine the nature and likely etiology 
of his lung disability/emphysema.  The 
Veteran's claims file (to include this 
remand) must be reviewed by the examiner 
in conjunction with the examination, and 
any indicated tests or studies should be 
completed.  The examiner should also be 
advised of the RO's adjudicatory 
determinations regarding the Veteran's 
exposure to asbestos and/or carbon 
tetrachloride.  Upon review of the record 
and examination of the Veteran the 
examiner should provide an opinion 
responding to the following:

(a) What is (are) the appropriate 
diagnosis(es) for the Veteran's 
pulmonary disability?  

(b) As to each entity diagnosed, is it 
at least as likely as not (a 50 percent 
or better probability) that such is 
related to the Veteran's service (and 
specifically to any exposure to (i) 
asbestos or (ii) carbon tetrachloride 
therein).  The examiner must explain the 
rationale for all opinions given.  If 
any opinion sought cannot be offered 
without resort to mere speculation, 
there must be adequate explanation 
why the assembled and procurable 
data do not allow for such.  

3.	The RO should ensure that all development 
sought is completed (and that the VA 
examiner responds to all questions and 
explanation requests).  Then the RO should 
readjudicate all claims, to include the 
secondary service connection claims in 
light of any change in determination 
regarding the emphysema claim (after 
arranging for any further development 
indicated regarding those matters).  If 
any benefit sought remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

